Citation Nr: 0006049	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1996 rating 
decision, in which the RO denied the appellant's claim for 
service connection for cause of the veteran's death.  The 
appellant filed an NOD in September 1996, and the RO issued 
an SOC in February 1997.  The appellant filed a substantive 
appeal in March 1997.  A supplemental statement of the case 
(SSOC) was issued in May 1997.  


FINDINGS OF FACT

1. The veteran died in January 1996.  The Certificate of the 
Death reflects that the immediate cause of his death was 
gastrointestinal bleeding, due to or as consequence of 
hepatocellular carcinoma and cirrhosis.  Other significant 
conditions listed as contributing to death but not 
resulting in the underlying cause were colonic cancer and 
hepatitis B.  

2. At the time of his death, the veteran was not service 
connected for any disabilities.  He was 73 years of age.

3. No medical evidence has been submitted which would 
demonstrate that the veteran's death was related to 
service.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record reflects that the veteran died in 
January 1996.  The Certificate of the Death indicates that 
the immediate cause of his death was gastrointestinal 
bleeding, due to or as a consequence of hepatocellular 
carcinoma and cirrhosis.  Other significant conditions noted 
to have contributed to death, but not resulting in the 
underlying cause were colonic cancer and hepatitis B.  At the 
time of his death, the veteran had attained 73 years, and he 
was not service connected for any disabilities.  

A review of the veteran's service medical records does not 
disclose any finding or diagnosis referable to a 
gastrointestinal disorder, cancer, liver disease, or any form 
of hepatitis.  A Report of Physical Examination (WD AGO Form 
38), dated in December 1945, did not reflect any significant 
wounds, diseases, or injuries.  The veteran's abdominal wall 
and viscera, as well as his endocrine system, were reported 
normal, and a blood serology test was noted as "Kahn 
Negative".  

Thereafter, following his separation from active service, the 
veteran filed a claim for service connection for nervousness.  
In an April 1948 rating decision, the veteran's claim was 
denied.  In July 1954, the RO received medical records from 
the VA Medical Center (VAMC) in Washington, dated from 
October 1953 to December 1953.  These records noted the 
veteran's treatment for abdominal pain and blood in his 
stool.  An associated proctological examination, dated in 
October 1953, was reported negative.  

In August 1988, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed a claim for service connection for hepatitis.  
With his application, the veteran included a statement in 
which he asserted that, while he was in service, members of 
his unit had been given shots on a number of occasions, and 
it was standard practice that a number of soldiers were 
injected with the same needle until that needle became dull 
and was discarded.  In addition, the veteran stated that, 
while in service, he had been medically examined after 
becoming ill, and was informed by a doctor that he had 
contracted hepatitis.  He was told by the doctor to get 
himself examined when he returned home.  The veteran also 
indicated that, when he was initially examined at Mount Alto 
Veterans Hospital following release from active service, he 
was reportedly told that he did have hepatitis, but that the 
virus was dormant and he had nothing to worry about.  The 
veteran also reported that, following his release from active 
service, he suffered from a lack of energy and fatigue, and 
could never do any strenuous work.  

In December 1988, the veteran was medically examined for VA 
purposes.  He reported as having been diagnosed with yellow 
jaundice in service, and stated that, following service he 
was found to be suffering from hepatitis.  Following a 
clinical evaluation, the examiner's diagnosis was chronic 
active asymptomatic hepatitis.  

In a January 1989 rating decision, the RO denied the 
veteran's claim for service connection for hepatitis.  

In December 1995, the veteran attempted to reopen his claim 
for service connection for hepatitis.  In a VA Form 21-4138 
(Statement in Support of Claim), the veteran reiterated 
previously made contentions, and reported additional 
information with respect to being injected with the same 
needle as other soldiers during inoculations in service.  The 
veteran reported that the only attempt at sterilization of 
the needle by the medic was to dip the needle in alcohol 
after each soldier was given a shot.  The veteran indicated 
however, that the medic would sometimes forget to dip the 
needle in the alcohol.  

Subsequently, in January 1996, as noted above, the veteran 
expired.  In a February 1996 rating action, the RO denied the 
veteran's claim for service connection for hepatitis.  

In August 1996, the appellant filed a claim for service 
connection for cause of the veteran's death.  In a rating 
decision that same month, the RO denied her claim.  In 
September 1996, the appellant filed an NOD, in which she 
reiterated many of the veteran's previously made contentions.  
Furthermore, she reported that the veteran had been very 
lethargic and tired easily following his release from 
service, and that he had spent a great deal of time lying 
around the house when he was not at work.  The appellant also 
reported that she had contacted the doctor who had filled out 
and signed the veteran's death certificate, and that the 
doctor had changed the primary cause of death to hepatitis B.  


In December 1996, the RO received additional evidence from 
the appellant in support of her claim.  In particular, a 
letter from the American Red Cross to the veteran, dated in 
December 1973, notified him that his blood donation had 
tested positive for hepatitis.  Additionally, a statement 
from a Michael Choti, M.D., to Walter Goo, M.D., dated in 
February 1993, noted that the veteran had been treated for a 
bowel obstruction, and that he had significant macronodular 
cirrhosis with diaphragmatic adhesions.  It was also noted 
that needle biopsies of the liver showed evidence of 
cirrhosis, but no evidence of any identifiable malignancy.  
Furthermore, a medical notice from Edward Mazique, M.D., 
dated in January 1978, reflects that the veteran had been 
incapacitated during the period of December 1977 to January 
1978.  Finally, the appellant submitted a copy of a letter, 
dated in January 1996, that she had sent to Peter Levit, M.D, 
the physician who had signed the veteran's death certificate.  

In January 1997, the RO was notified by the VAMC in 
Washington that they had checked their archives for records 
associated with treatment of the veteran, but had found 
nothing.  The RO had requested that the medical center check 
its archives for any evidence of the veteran's examination 
and diagnosis for hepatitis during the 1940's and 1950's.  

In March 1997, the RO received medical records from Irwin 
Shuman, M.D., dated from May 1989 to August 1994.  In 
particular, a CT (computed tomography) scan report, dated in 
August 1994, revealed an enlarging right lobe liver mass, 
compatible with the veteran's known metastatic colon 
carcinoma.  In April 1997, the RO received medical records 
from Victor Scott, M.D., dated in January and February 1992.  
In particular, lab reports noted a positive test for the 
hepatitis B antibody.  Furthermore, the veteran underwent a 
colonoscopy for removal of colonic polyps.  That same month, 
April 1997, the RO also received notice from Providence 
Hospital that it had no record of the veteran having been 
treated at its facility.  

Thereafter, the RO received medical records from Walter Goo, 
M.D., dated from August 1992 to January 1996.  These records 
noted treatment and examinations from a number of physicians 
and medical facilities, and  reflected findings of 
hepatocellular carcinoma, metastatic colon cancer, and 
hepatitis-B-related cirrhosis of the liver.  In particular, a 
George Washington University Medical Center discharge 
summary, dated in September 1995, noted that a CT scan of the 
veteran's liver had revealed multiple liver lesions 
consistent with metastatic disease as well as worsening 
hepatoma.  A medical report from Michael Albert, M.D., also 
dated in September 1995, noted that, in August 1995, a CT 
scan had revealed extensive liver and pulmonary metastases.  
Additional records, dated in November and December 1995, 
noted the veteran's liver to be deteriorating, and his 
suffering from dyspnea and obvious jaundice .  In January 
1996, the veteran was noted to be suffering from only 
hemorrhoidal bleeding following a proctological examination.  
Subsequently, a record dated on January 15, 1996, noted that 
the veteran had been brought to the Washington Hospital 
Center by ambulance, and had gone into cardiac arrest in the 
emergency room and was intubated.  He was subsequently 
transferred to the hospital's intensive care unit.  He 
expired three days later.

II.  Analysis

The first question which must be addressed in the appeal is 
whether a well-grounded claim of service connection for the 
cause of the veteran's death has been presented.  If not, the 
application must fail, and there is no further duty to assist 
in the development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (previously known as the U.S. 
Court of Veterans Appeals, prior to March 1, 1999) which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death filed by a 
veteran's survivor, like a claim for service connection for 
disability by a living veteran, must be well grounded.  Darby 
v. Brown, 10 Vet.App. 243, 245 (1997); Johnson v. Brown, 8 
Vet.App. 423, 426 (1995).  The Court has further held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

The Board acknowledges the veteran's honorable and 
meritorious service during World War II, including 
participation in the European and other theaters of 
operations against the Axis Powers.  As will be explained 
below, however, we find that there is insufficient evidence 
to establish a well-grounded claim in this case.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible under the law.  Tirpak v. Derwinski, 
supra.  

In reviewing the evidence of record we note, as is discussed 
above, that the Certificate of the Death reflects that the 
immediate cause of the veteran's death was gastrointestinal 
bleeding, due to or a consequence of hepatocellular carcinoma 
and cirrhosis.  Other significant conditions contributing to 
death but not resulting in the underlying cause were colonic 
cancer and hepatitis B.  

The Board is cognizant that there is no medical evidence that 
relates any gastrointestinal bleeding, colon cancer, or 
hepatocellular cancer to service.  Furthermore, based upon 
the evidence of record, the veteran's colon cancer appears to 
have metastasized to his liver, thereby causing the 
development of hepatocellular cancer in that organ.  With 
respect to hepatitis-B-related cirrhosis of the liver, the 
appellant has contended that the veteran contracted hepatitis 
B while in service, and we note that the veteran also 
advanced that contention before his death.

The veteran's service medical records, however, do not 
reflect a finding of hepatitis, and the first documented 
evidence of the veteran suffering from the disease was not 
until 1973, when the American Red Cross notified him that his 
blood donation had tested positive for hepatitis.  In January 
1989 and February 1996 rating decisions, the veteran was 
denied service connection for hepatitis.  While the appellant 
has contended that the veteran was diagnosed with hepatitis 
at Mount Alto Veterans Hospital immediately after service, 
there is no evidence that that facility is still in 
existence, or whether its medical records currently exist.  
Furthermore, a search of the VAMC Washington archives did not 
result in a finding of any records from Mount Alto Veterans 
Hospital.  

We recognize the appellant's sincere belief that the veteran 
contracted hepatitis during service, and that, as a result, 
he developed cirrhosis of the liver which contributed to his 
death.  While the veteran's death certificate notes that a 
contributory cause of death was cirrhosis of the liver, and 
the medical evidence reflects that the veteran's cirrhosis 
was related to his hepatitis B, the veteran was not service 
connected for hepatitis, nor does the medical evidence of 
record reflect that the disease was incurred as a result of 
service.  Furthermore, the appellant has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding any causal relationship between 
the veteran's hepatitis and service.  See, e.g., Voerth v. 
West, 13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, supra ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).  Here, the appellant's "claim is not well grounded 
because she has failed to submit medical evidence to provide 
a nexus between any in-service injury and the conditions 
which contributed to the veteran's death."  Bloom v. West, 
12 Vet.App. 185 (1999).


ORDER
Service connection for cause of the veteran's death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

